Citation Nr: 0417447	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for PTSD, hearing loss, 
tendinitis, and low back pain.  The veteran filed a notice of 
disagreement and in March 2000, the RO issued a statement of 
the case (SOC) on all issues.  The veteran subsequently 
submitted a VA Form 9 indicating that he was only appealing 
the issues of hearing loss, tinnitus (ringing ears), and 
lower back problems.  

In May 2002, the RO denied the veteran's claim for tinnitus 
and also issued a supplemental statement of the case (SSOC) 
regarding service connection for tinnitus, hearing loss, 
tendinitis, PTSD, and a low back disability.  The veteran 
subsequently submitted another Form 9 indicating that he was 
appealing only the issues of service connection for tinnitus, 
hearing loss, lower back pain, and PTSD.  

A hearing before the undersigned sitting at the RO was held 
in May 2003.  A transcript of that hearing is associated with 
the claims folder.  The issues discussed were entitlement to 
service connection for a back disability and for PTSD.  The 
issues of service connection for tinnitus and hearing loss 
were not discussed because they were in the process of being 
granted at the RO.  By rating decision dated in September 
2003, the RO granted service connection for tinnitus (10 
percent) and for bilateral hearing loss (0 percent).  As the 
benefit sought (service connection) was granted, the appeal 
with regard to service connection for tinnitus and bilateral 
hearing loss is satisfied and these issues are not before the 
Board.  

In the April 2004 informal hearing presentation, the 
veteran's representative expressed disagreement with the 
noncompensable evaluation for hearing loss.  The Board 
acknowledges that the veteran's representative may file a 
notice of disagreement.  See 38 C.F.R. § 20.301(a) (2003).  
Since the appellant filed a timely notice of disagreement 
with respect to the evaluation, the Board's jurisdiction has 
been triggered.  At this point, the issue must be REMANDED, 
per Manlincon v. West, 12 Vet. App. 238 (1999), so that the 
RO can issue a statement of the case on the underlying claim 
itself: entitlement to compensable rating for hearing loss.  

Although included as an issue in the SOC and SSOC, the 
veteran has not filed a Form 9 indicating that he wished to 
appeal the denial of service connection for tendinitis.  An 
appeal was not perfected with regard to this issue and it is 
not before the Board.  The Board acknowledges that the 
veteran did not submit a Form 9 regarding PTSD following the 
issuance of the SOC or within one year of the original rating 
decision; however, the veteran submitted a Form 9 indicating 
he wished to appeal the issue of service connection for PTSD 
within 60 days following the May 2002 SSOC and the Board 
considers this a timely appeal.  See 38 C.F.R. § 20.302(c) 
(2003).  

Based on the foregoing, the Board finds that the only issues 
it currently has jurisdiction over are service connection for 
PTSD and a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

In August 2001, the RO sent the veteran a letter advising him 
of the enactment of the VCAA and notifying him of the 
evidence necessary to establish entitlement to service-
connected compensation benefits for a low back disability.  
The claims folder, however, does not contain a letter 
fulfilling VA's duty to notify with respect to the veteran's 
claim of entitlement to service connection for PTSD.  

The RO most recently issued a SSOC in May 2002.  Subsequent 
to this date, additional pertinent evidence was added to the 
claims folder, including the veteran's service medical 
records, photographs regarding his claimed stressors, and a 
statement in support of claim.  The veteran has not submitted 
a waiver of RO jurisdiction.  Thus, it is necessary to remand 
this matter to the RO for initial consideration of the newly 
submitted evidence and issuance of a SSOC.  See 38 C.F.R. § 
20.1304 (2003); Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In support of his claim for PTSD, the veteran has identified 
numerous stressors, including being subjected to Scud missile 
attacks in Saudi Arabia in January 1991.  The veteran's 
service personnel records have been received and they 
indicate service in Southwest Asia from January 1991 to May 
1991.  On review of the claims folder, it does not appear 
that there have been any attempts made to verify the 
veteran's stressors.  As such, additional development is 
required.

At the May 2003 hearing, the veteran testified that he 
receives treatment for his PTSD at the VA medical center 
(VAMC) in Chillicothe and at the VA clinic in Portsmouth.  He 
also testified that he receives private chiropractic 
treatment for his back and that he is scheduled to see a 
neurosurgeon at the VAMC in Cincinnati in June.  In a 
statement received in April 2004, the veteran reported that 
he saw a private doctor for his nerves right after he was 
discharged from service.   The claims folder contains records 
from VAMC Chillicothe through approximately January 2000.  
Pursuant to VA's duty to assist, additional VA records should 
be obtained and the veteran should be requested to submit 
authorizations for the release of private medical records.  

VA outpatient records dated in 1999 include a diagnosis of 
PTSD.  Consequently, if the RO determines that the veteran 
engaged in combat or if any of the veteran's stressors are 
verified, he should be afforded a VA psychiatric examination.  
See 38 C.F.R. § 3.159(c)(4) (2003).

Service medical records document complaints of and treatment 
for low back pain on numerous occasions.  Chiropractic 
records dated in 1995 include diagnoses of lumbar sprain and 
thoracic sprain.  The veteran contends that he has had back 
pain since discharge from service and therefore, the Board 
finds that a VA examination is necessary.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must notify the 
veteran of the evidence necessary to 
substantiate his claim of entitlement to 
service connection for PTSD; of the 
information and evidence the veteran is 
responsible for providing; and of the 
evidence that VA will attempt to obtain.

2.  The veteran should be contacted and 
requested to submit an authorization for 
the release of medical records from Dr. 
Villeral (psychiatric treatment) and from 
Dr. Thompson (chiropractic treatment).  
The veteran should identify the 
approximate dates of treatment and the 
physician/chiropractor's complete 
address.  Upon receipt of the appropriate 
authorization, the RO should request 
these records.  If a response is not 
received, a follow-up request should be 
made pursuant to 38 C.F.R. § 3.159(c)(1) 
(2003).  Any records obtained should be 
associated with the claims folder.

3.  The RO should obtain the following VA 
medical records pertaining to the 
veteran's treatment for PTSD and/or low 
back pain: 1) VAMC Chillicothe for the 
period from January 2000 to the present; 
2) VA community based outpatient clinic 
in Portsmouth, Ohio for the period from 
1998 to the present; and 3) VAMC 
Cincinnati for the period from June 2003 
to the present.  All records obtained 
should be associated with the claims 
folder.  

4.  The RO should forward all stressor 
information of record (the veteran 
reported various stressors in a statement 
in support of claim received in May 1999 
and testimony provided at the May 2003 
travel board hearing; he also submitted 
various photographs), and copies of the 
veteran's service personnel records, to 
the U.S. Armed Services Center for the 
Research of Unit Records (USASCRUR), and 
request their assistance in verifying the 
reported stressors.

5.  If the RO determines that the veteran 
engaged in combat with the enemy or that 
the record establishes the occurrence of 
any of the veteran's alleged stressors, 
the veteran should be afforded a VA 
psychiatric examination.  

If the veteran is diagnosed with PTSD, 
the examiner should be requested to 
indicate whether there is a causal 
relationship between any verified in-
service stressor(s) and his current 
symptomatology.  If the veteran is 
diagnosed with a psychiatric disorder 
other than PTSD, the examiner should 
render an opinion as to whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
this disorder is related to his period of 
active service or events therein.

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report and it would be 
helpful if the examiner would cite to 
information or evidence relied upon in 
making any determination.  
 
6.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the following: 
the nature and probable etiology of his 
claimed low back disability.  If the 
veteran is diagnosed with a current low 
back disability, the examiner is 
requested to provide an opinion as to 
whether it is more likely than not (i.e. 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed low back 
disability is related to the veteran's 
active military service or events 
therein.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report and it would be 
helpful if the examiner would cite to 
information or evidence relied upon in 
making any determination.

7.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
PTSD and a low back disability and a 
compensable evaluation for hearing loss.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  The veteran must file a 
substantive appeal on the matter of a 
compensable evaluation for hearing loss 
for the Board's jurisdiction to be 
triggered.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




